EXHIBIT 10

M&T BANK CORPORATION

2005 INCENTIVE COMPENSATION PLAN

Article 1
Establishment, Purpose, and Duration

1.1. Establishment of the Plan. On February 15, 2005, the Board of Directors of
the Company adopted, subject to the approval of its stockholders, this Plan,
which permits the grant of short-term and long-term incentive and other stock
and cash awards. If approved by the stockholders, the Plan would replace the M&T
Bank Corporation 2001 Stock Option Plan and no further awards would be made
under such plan.

1.2. Purpose of the Plan. The purpose of the Plan is to promote the success of
the Company and its Affiliates by providing incentives to Eligible Persons of
the Company and its Affiliates that will link their personal interests to the
financial success of the Company and its Affiliates and to growth in stockholder
value. The Plan is designed to provide flexibility to the Company and its
Affiliates in their ability to motivate, attract, and retain the services of
Eligible Persons.

1.3. Duration of the Plan. The Plan was approved by the Board on February 15,
2005, shall become effective on the date it is approved by the Company’s
stockholders (the “Effective Date”), and shall remain in effect, subject to the
right of the Board of Directors to terminate the Plan at any time pursuant to
Section 12.1 herein, until all Shares subject to it shall have been issued
according to the provisions herein. However, in no event may an Award be granted
under the Plan on or after the tenth (10th) anniversary of the Effective Date of
the Plan. The termination of this Plan shall not affect the validity of any
Award outstanding on the date of termination.

Article 2
Definitions

2. Definitions. For purposes of this Plan, the following definitions shall
apply:

2.1. “Affiliate” means a corporation, partnership, business trust, limited
liability company, or other form of business organization at least a majority of
the total combined voting power of all classes of stock or other equity
interests of which is owned by the Company, either directly or indirectly, or
that controls or is under common control with the Company.

2.2. “Annual Incentive Award” has the meaning specified in Section 9.1.

2.3. “Award” means an Option, Restricted Stock, a Performance Share, or an
Annual Incentive Award, all on a stand-alone, combination or tandem basis, as
described in or granted under this Plan.

2.4. “Award Agreement” means a written agreement or other document (which may be
provided in the form of a plan or program) evidencing an Award under the Plan,
including any amendment or modification thereof, that shall be in such form as
the Committee may specify. The Committee in its discretion may, but need not,
require a Participant to sign an Award Agreement.

2.5. “Board” or “Board of Directors” means the Board of Directors of the
Company.

2.6. “Cause” means, unless otherwise provided in an Award Agreement:
(A) conviction of the Participant for committing a felony under federal law or
the law of the state in which such action occurred, (B) dishonesty in the course
of fulfilling the Participant’s duties, or (C) willful and deliberate failure on
the part of the Participant to perform such Participant’s duties in any material
respect.

2.7. “Change in Control” shall have the meaning set forth on Appendix A.

2.8. “Code” means the Internal Revenue Code of 1986, as amended from time to
time, and any successor thereto.

2.9. “Committee” means the committee(s), subcommittee(s), or person(s) the Board
appoints to administer this Plan or to make or administer specific Awards
hereunder. If no appointment is in effect at any time, “Committee” means the
Nomination, Compensation and Governance Committee of the Board. Notwithstanding
the foregoing, “Committee” means the Board for purposes of granting Awards to
Non-Employee Directors and administering this Plan with respect to those Awards,
unless the Board determines otherwise. The Committee shall consist of three or
more outside, independent members of the Board and shall be qualified to
administer the Plan as contemplated by (i) Rule 16b-3 of the Exchange Act (or
any successor rule), (ii) Section 162(m) of the Code, as amended, and the
regulations thereunder (or any successor Section and regulations), and (iii) any
rules and regulations of the New York Stock Exchange (or such other stock
exchange on which the Common Stock is traded).

2.10. “Common Stock” means a share of the Company’s common stock, par value
$0.50 per share.

2.11. “Company” means M&T Bank Corporation, and any successor thereto.

2.12. “Covered Employee” means any Participant who is or may be a “covered
employee” within the meaning of Section 162(m)(3) of the Code in the year in
which an Award becomes taxable to such Participant.

2.13. “Date of Exercise” means the date on which the Company receives notice of
the exercise of an Option in accordance with the terms of Article 6 or
Article 7, as applicable.

2.14. “Date of Grant” means the date on which an Award is granted under this
Plan.

2.15. “Disability” means, unless otherwise provided in an Award Agreement,
totally and permanently disabled as from time to time defined under the
long-term disability plan of the Company or an Affiliate entitling an Employee
to long-term disability benefits, or in the case where there is no applicable
plan, permanent and total disability as defined in Section 22(e)(3) of the Code
(or any successor Section).

2.16. “Disaffiliation” means an Affiliate’s ceasing to be an Affiliate for any
reason (including, without limitation, as a result of a public offering, or a
spin-off or sale by the Company, of the stock or other equity interests of the
Affiliate) or a sale of a division of the Company and its Affiliates.

2.17. “Eligible Person” means any person who is an Employee or a prospective
Employee who has accepted an offer of employment from the Company or its
Affiliates, or a former trustee or officer of The East New York Savings Bank
who, upon closing of the acquisition by the Company of The East New York Savings
Bank, was granted nonqualified stock options under the M&T Bank Corporation 1983
Stock Option Plan pursuant to the terms of Section 5(i) of the Merger Agreement
by and between First Empire State Corporation, The East New York Savings Bank
and the incorporators of West Interim Savings Bank.

2.18. “Employee” means any person whom the Committee determines to be an
employee of the Company or an Affiliate, including a person who is also an
officer or a director.

2.19. “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time, and any successor thereto.

2.20. “Exercise Price” means the price per Share at which an Option may be
exercised.

2.21. “Fair Market Value” on or as of any date shall mean an amount equal to the
then fair market value of a Share, as determined by the Committee pursuant to a
reasonable method adopted in good faith for such purpose. Unless the Committee
determines otherwise, if the Common Stock is traded on a securities exchange or
automated dealer quotation system, Fair Market Value shall be the closing price
for a Share, as of the relevant date, as reported on such securities exchange or
automated dealer quotation system, or if there are no sales on such date, on the
next preceding day on which there were sales.

2.22. “Incentive Stock Option” or “ISO” means an Option granted under this Plan
that the Committee designates as an incentive stock option and is intended to
meet the requirements of Section 422 of the Code (or any successor Section).

2.23. “Nonqualified Stock Option” or “NQSO” means an Option granted under this
Plan that is not intended to be an Incentive Stock Option.

2.24. “Option” means an option to purchase Shares granted under this Plan in
accordance with the terms of Article 6.

2.25. “Option Period” means the period during which an Option may be exercised.

2.26. “Participant” means an Eligible Person to whom an Award has been granted
hereunder.

2.27. “Performance Goals” means the performance goals established by the
Committee in connection with the grant of Awards. In the case of an Award
intended to qualify for the exemption from the limitation on deductibility
imposed by Section 162(m) of the Code that is set forth in Section 162(m)(4)(C)
of the Code, (i) such goals shall be based on the attainment of specified levels
of one or more of the following measures: earnings, earnings growth, earnings
per share, stock price (including growth measures and total stockholder return),
improvement of financial ratings, internal rate of return, market share, cash
flow, operating income, operating margin, net profit after tax, EBIT, EBITA,
EBITDA, OBIT, OBITDA, gross profit, operating profit, cash generation, revenues,
asset quality, return on equity, return on assets, return on operating assets,
cost saving levels, operating income, marketing-spending efficiency, core
non-interest income, change in working capital, return on capital, or
stockholder return and (ii) such Performance Goals shall be set by the Committee
within the time period prescribed by Section 162(m) of the Code and the
regulations promulgated thereunder. Performance Goals may be particular to an
Eligible Person or the department, branch, Affiliate, or division in which the
Eligible Person works, or may be based on the performance of the Company, one or
more Affiliates, the Company and one or more Affiliates, or a particular line of
business, and may, but need not be, based upon a change or an increase or
positive result, and shall cover such period as the Committee may specify.
Performance Goals may include or exclude extraordinary charges, losses from
discontinued operations, restatements and accounting changes and other unplanned
special charges such as restructuring expenses, acquisitions, acquisition
expenses, including expenses related to goodwill and other intangible assets,
stock offerings, stock repurchases and loan loss provisions, provided that in
the case of an Award intended to qualify for the exemption from the limitation
on deductibility imposed by Section 162(m) of the Code that is set forth in
Section 162(m)(4)(C) of the Code, such inclusion or exclusion shall be made in
compliance with Section 162(m) of the Code .

2.28. “Performance Period” shall have the meaning ascribed to it in Section 8.2.

2.29. “Performance Share” means an Award granted pursuant to Article 8.

2.30. “Period of Restriction” means the period during which the restrictions are
imposed on Shares of Restricted Stock pursuant to Article 7.

2.31. “Person” shall have the meaning ascribed to such term in Section 3(a)(9)
of the Exchange Act and used in Sections 13(d) and 14(d) thereof, including a
“group” as defined in Section 13(d) thereof.

2.32. “Plan” means this M&T Bank Corporation 2005 Incentive Compensation Plan,
as amended from time-to-time.

2.33. “Previously-Acquired Shares” means Shares acquired by the Participant or
any beneficiary of a Participant, which Shares have been held for a period of
not less than six months, or such longer or shorter period as the Committee may
require or permit.

2.34. “Resignation” means, except to the extent otherwise provided by the
Committee in the applicable Award Agreement or any permitted amendment or
modification thereof, the Participant’s voluntary termination of employment for
any reason (other than under circumstances determined by the Company or an
Affiliate to constitute Cause) prior to attaining age 55 and completing ten or
more years of service with the Company and/or an Affiliate in accordance with
the Company’s pension plan.

2.35. “Restricted Stock” means Shares granted pursuant to Article 7.

2.36. “Retirement” means, except to the extent otherwise provided by the
Committee in the applicable Award Agreement or any permitted amendment or
modification thereof, the Participant’s termination of employment for any reason
(other than under circumstances determined by the Company or an Affiliate to
constitute Cause) on or after attaining age 55 and completing ten or more years
of service with the Company and/or an Affiliate in accordance with the Company’s
pension plan; provided, however, that for any Participant whom, as of the date
of grant of Restricted Stock, is eligible for Retirement under the Company’s
pension plan or will become eligible during the applicable Period of
Restriction, such “Retirement” must be approved by the Committee.

2.37. “Section 422 Employee” means an Employee who is employed by the Company or
a “parent corporation” or “subsidiary corporation” (both as defined in Sections
424(e) and (f) of the Code) with respect to the Company.

2.38. “Shares” means a share of the Company’s common stock, par value $0.50 per
share.

2.39. “Ten-Percent Stockholder” means a Section 422 Employee who (applying the
rules of Section 424(d) of the Code) owns stock possessing more than ten percent
of the total combined voting power of all classes of stock of the Company or a
“parent corporation” or “subsidiary corporation” (both as defined in Sections
424(e) and (f) of the Code) with respect to the Company.

2.40. “Termination of Employment” means the termination of the applicable
Participant’s employment with, or performance of services for, the Company and
any of its Affiliates. Unless otherwise determined by the Committee, if a
Participant’s employment with the Company and its Affiliates terminates but such
Participant continues to provide services to the Company and its Affiliates in a
non-employee capacity, such change in status shall not be deemed a Termination
of Employment. A Participant employed by, or performing services for, an
Affiliate or a division of the Company and its Affiliates shall be deemed to
incur a Termination of Employment if, as a result of a Disaffiliation, such
Affiliate or division ceases to be an Affiliate or division, as the case may be,
and the Participant does not immediately thereafter become an employee of, or
service provider for, the Company or another Affiliate. Temporary absences from
employment because of illness, vacation or leave of absence and transfers among
the Company and its Affiliates shall not be considered a Termination of
Employment.

2.41. Unless the context expressly requires the contrary, references in this
Plan to (a) the term “Section” refers to the sections of this Plan, and (b) the
word “including” means “including (without limitation).”

Article 3
Administration

3.1 Authority of the Committee. The Committee shall administer the Plan. Subject
to the provisions of the Plan, the Committee shall have all powers vested in it
by the terms of the Plan, such powers to include the plenary authority and
discretion to:

(a) Determine the Eligible Persons to whom it grants Awards;

(b) Determine whether and to what extent Incentive Stock Options, Nonqualified
Stock Options, Restricted Stock, Performance Shares, Annual Incentive Awards, or
any combination thereof, are to be granted hereunder;

(c) Determine the terms, conditions, form and amount (which need not be
identical) of all Awards, including the Exercise Price of Options and the number
of Shares covered by Awards;

(d) Determine the time or times at which Awards may be granted or vest and any
conditions which must be satisfied before an Award is made, vests or is settled;

(e) Determine whether an Option shall be an Incentive Stock Option or a
Nonqualified Stock Option;

(f) Establish any objectives and conditions, including Performance Goals, for
earning Awards;

(g) Determine the terms of each Award Agreement and, subject to the provisions
of Article 12, any amendments or modifications thereof;

(h) Determine whether the conditions for earning an Award have been met and
whether an Award will be paid at the end of a Performance Period;

(i) Determine if, when and the terms on which an Award may be deferred;

(j) Determine whether the amount or payment of an Award should be reduced or
eliminated;

(k) Adopt, alter and repeal such administrative rules, guidelines and practices
governing the Plan as it shall from time to time deem advisable;

(l) Establish guidelines and/or procedures for the payment or exercise of
Awards;

(m) Interpret the terms and provisions of the Plan and any Award issued under
the Plan (and any agreement relating thereto);

(n) Establish any “blackout” period that the Committee in its sole discretion
deems necessary or advisable; and

(o) Otherwise administer the Plan.

In performing these actions, the Committee may take into account the nature of
the services rendered or to be rendered by Eligible Persons, their present and
potential contributions to the success of the Company and its Affiliates, and
such other factors as the Committee in its discretion shall deem relevant.

3.2 Decisions Binding. Subject to the provisions of this Plan, the Committee
shall have plenary authority to interpret this Plan and Award Agreements,
prescribe, amend and rescind rules and regulations relating to them, and make
all other determinations deemed necessary or advisable for the administration of
this Plan and Awards granted hereunder. All determinations and decisions made by
the Committee pursuant to the provisions of the Plan or by an appropriately
delegated officer pursuant to delegated authority under the provisions of the
Plan and all related orders or resolutions of the Board of Directors shall be
final, conclusive and binding on all persons, including the Company and its
Affiliates, its stockholders, employees, and Participants, Eligible Persons, and
their estates and beneficiaries, and such determinations and decisions shall not
be reviewable. Except in the case of an Award intended to qualify for the
exemption from the limitation on deductibility imposed by Section 162(m) of the
Code that is set forth in Section 162(m)(4)(C) of the Code, any authority
granted to the Committee may also be exercised by the full Board. To the extent
that any permitted action taken by the Board conflicts with action taken by the
Committee, the Board action shall control.

3.3 Delegation of Certain Responsibilities. The Committee may delegate its
authority under Section 3.1 hereof and the terms of this Plan to the extent it
deems necessary or advisable for the proper administration of the Plan and is
consistent with the requirements of applicable law; provided, however, that
except as provided below the Committee may not delegate its authority to grant
Awards under the Plan or to correct errors, omissions or inconsistencies in the
Plan. The Committee may delegate to the Company’s Chief Executive Officer, to
other officers of the Company and/or to the M&T Bank Employee Benefit Plans
Committee (or any similar or successor committees) its authority under this
Article 3, including the right to grant Awards in connection with the hiring of
Employees by the Company and/or an Affiliate in an amount representing not more
than 2,000 Shares for any individual Employee, provided that such delegation
shall not extend to the grant of Awards or the exercise of discretion with
respect to Awards to Employees who, at the time of such action, are (a) Covered
Employees or (b) officers of the Company or its Subsidiaries who are subject to
the reporting requirements of Section 16(a) of the Exchange Act. All authority
delegated by the Committee under this Section 3.3 shall be exercised in
accordance with the provisions of the Plan and any guidelines for the exercise
of such authority that may from time to time be established by the Committee.

3.4 Procedures of the Committee. Except as may otherwise be provided in the
charter or similar governing document applicable to the Committee, (a) all
determinations of the Committee shall be made by not less than a majority of its
members present at the meeting (in person or otherwise) at which a quorum is
present; (b) a majority of the entire Committee shall constitute a quorum for
the transaction of business; and (c) any action required or permitted to be
taken at a meeting of the Committee may be taken without a meeting if a
unanimous written consent, which sets forth the action, is signed by each member
of the Committee and filed with the minutes for proceedings of the Committee.

3.5 Indemnification of Committee. In addition to such other rights of
indemnification as they may have as members of the Board or Committee, the
Company shall indemnify members of the Committee against all reasonable
expenses, including attorneys’ fees, actually and reasonably incurred in
connection with the defense of any action, suit or proceeding, or in connection
with any appeal therein, to which they or any of them may be a party by reason
of any action taken or failure to act under or in connection with this Plan or
any Award granted hereunder, and against all amounts reasonably paid by them in
settlement thereof or paid by them in satisfaction of a judgment in any such
action, suit or proceeding, if such members acted in good faith and in a manner
which they believed to be in, and not opposed to, the best interests of the
Company.

3.6 Award Agreements. Each Award under the Plan shall be evidenced by an Award
Agreement which shall be signed by an authorized officer of the Company and, if
required, by the Participant, and shall contain such terms and conditions as may
be authorized or approved by the Committee. Such terms and conditions need not
be the same in all cases. The effectiveness of an Award shall not be subject to
the Award Agreement’s being signed by the Company and/or the Participant
receiving the Award unless specifically so provided in the Award Agreement.
Award Agreements may be amended only in accordance with Article 12 hereof.

3.7 Rule 16b-3 Requirements. Notwithstanding any other provision of the Plan,
the Board or the Committee may impose such conditions on any Award (including,
without limitation, the right of the Board or the Committee to limit the time of
exercise to specified periods) as may be required to satisfy the requirements of
Rule 16b-3 (or any successor rule), under the Exchange Act (“Rule 16b-3”).

Article 4
Common Stock Subject to Plan

4.1 Number of Shares.

(a) Subject to adjustment as provided in Section 4.2, the aggregate number of
Shares that may be delivered under this Plan shall not exceed (i) 6,000,000
Shares, plus (ii) the number of Shares that remain available for issuance under
the M&T Bank Corporation 2001 Stock Option Plan as of the Effective Date
(increased by any Shares subject to any award (or portion thereof) outstanding
under the M&T Bank Corporation 2001 Stock Option Plan (the “Predecessor Plan”)
on the Effective Date which are not issued upon or due to the subsequent
exercise, termination, expiration, forfeiture or lapse of such award). Shares
issued under the Plan may consist, in whole or in part, of authorized and
unissued Shares or Shares that shall have been, or may be, reacquired by the
Company in the open market, in private transactions, or otherwise. To the extent
that Shares subject to an outstanding Award or an award under the Predecessor
Plan are not issued by reason of the forfeiture, termination, surrender,
cancellation or expiration while unexercised of such award, by reason of the
tendering or withholding of Shares (by either actual delivery or by attestation)
to pay all or a portion of the purchase price or to satisfy all or a portion of
the tax withholding obligations relating to an Award or an award under the
Predecessor Plan, by reason of being settled in cash in lieu of Common Stock or
settled in a manner such that some or all of the Shares covered by the Award or
an award under the Predecessor Plan are not issued to a Participant, then such
Shares shall immediately again be available for issuance under this Plan. The
Committee may from time to time adopt and observe such procedures concerning the
counting of Shares against the Plan maximum as it may deem appropriate.

(b) Shares issued in connection with awards that are assumed, converted or
substituted pursuant to a merger, acquisition or similar transaction entered
into by the Company or any of its Affiliates shall not reduce the number of
Shares available for issuance under this Plan.

(c) Subject to adjustment as provided in Section 4.2, the following limitations
shall apply to Awards under the Plan:

(i) All of the Shares that may be issued under this Plan may be issued pursuant
to Options granted hereunder, provided that the number of Shares that may be
issued under this Plan pursuant to Options which are Incentive Stock Options
shall be limited to 3,000,000 Shares.

(ii) With respect to Awards other than Options, not more than 25% of the total
number of Shares that may be issued under this Plan may be issued pursuant to
such other Awards.

(iii) The maximum number of Shares with respect to which a single Participant
may be granted Awards under this Plan during any calendar year is 200,000
Shares. The maximum number of Shares with respect to which an Employee has been
granted Awards shall be determined in accordance with Section 162(m) of the
Code.

4.2 Capital Events and Adjustments. In the event of (i) a stock dividend, stock
split, reverse stock split, share combination, or recapitalization or similar
event affecting the capital structure of the Company (each, a “Share Change”),
or (ii) a merger, consolidation, acquisition of property or shares, separation,
spin-off, reorganization, stock rights offering, liquidation, Disaffiliation, or
similar event affecting the Company or any of its Subsidiaries (each, a
“Corporate Transaction”), the Committee or the Board may in its discretion make
such substitutions or adjustments as it deems appropriate and equitable to
(A) the aggregate number and kind of Shares or other securities reserved for
issuance and delivery under the Plan, (B) the various maximum limitations set
forth in Article 4 upon certain types of Awards and upon the grants to
individuals of certain types of Awards, (C) the number and kind of Shares or
other securities subject to outstanding Awards; and (D) the exercise price of
outstanding Stock Options. In the case of Corporate Transactions, such
adjustments may include, without limitation, (1) the cancellation of outstanding
Awards in exchange for payments of cash, property or a combination thereof
having an aggregate value equal to the value of such Awards, as determined by
the Committee or the Board in its sole discretion (it being understood that in
the case of a Corporate Transaction with respect to which substantially all
stockholders of Shares receive consideration other than publicly traded equity
securities of the ultimate surviving entity, any such determination by the
Committee that the value of an Option shall for this purpose be deemed to equal
the excess, if any, of the value of the consideration being paid for each Share
pursuant to such Corporate Transaction over the exercise price of such Option
shall conclusively be equitable and appropriate); (2) the substitution of other
property (including, without limitation, cash or other securities of the Company
and securities of entities other than the Company) for the Shares subject to
outstanding Awards; and (3) in connection with any Disaffiliation, arranging for
the assumption of Awards, or replacement of Awards with new awards based on
other property or other securities (including, without limitation, other
securities of the Company and securities of entities other than the Company), by
the affected Affiliate, or division or by the entity that controls such
Affiliate or division following such Disaffiliation (as well as any
corresponding adjustments to Awards that remain based upon Company securities).

Article 5
Eligibility and Participation

5.1 Eligibility. Awards may be granted only to Eligible Persons.

5.2 Actual Participation. Subject to the provisions of the Plan, the Committee
may from time to time select those Eligible Persons to whom Awards shall be
granted and determine the nature and amount of each Award. No Eligible Person
shall have any right to be granted a subsequent Award under this Plan if
previously granted an Award.

Article 6
Options

6.1 Grant of Options. Subject to the terms and provisions of the Plan, Options
may be granted to Eligible Persons at any time and from time to time as shall be
determined by the Committee. The Committee shall have the sole discretion,
subject to the terms of the Plan, to determine the actual number of Shares
subject to Options granted to any Participant. The Committee may grant any type
of Option to purchase Common Stock that is permitted by law at the time of grant
including, but not limited to, ISOs and NQSOs; provided, however, that ISOs may
only be granted to Eligible Persons who are Section 422 Employees on the Date of
Grant. The Committee may, in its discretion, condition the grant or vesting of
an Option upon the achievement of one or more specified Performance Goals.

6.2 Option Agreement. Each Option granted under this Plan shall be evidenced by
an Award Agreement that identifies the Option as either a NQSO or an ISO, and
specifies the terms and conditions of the Option. Options shall be subject to
the terms and conditions set forth in this Article 6 and such other terms and
conditions not inconsistent with this Plan as the Committee may specify. Unless
the Award Agreement specifies that the Option is intended to be an ISO within
the meaning of Section 422 of the Code, the Option shall be a NQSO the grant of
which is not intended to be subject to the provisions of Code Section 422.

6.3 Option Price. The Exercise Price of an Option granted under this Plan shall
be determined by the Committee but shall not be less than 100% of the Fair
Market Value of a Share on the Date of Grant. Notwithstanding the authority
granted to the Committee pursuant to Section 3.1 of the Plan, once an Option is
granted, the Committee shall have no authority to reduce the Exercise Price, nor
may any Option granted under the Plan be surrendered to the Company as
consideration for the grant of a new Option with a lower exercise price without
the approval of the Company’s stockholders, except pursuant to Section 4.2 of
the Plan related to an adjustment in the number of Shares.

6.4 Option Period. The Committee shall determine the Option Period for an
Option, which shall be specifically set forth in the Award Agreement; provided,
however, that no Option shall be exercisable after ten years (five years in the
case of an Incentive Stock Option granted to a Ten-Percent Stockholder on the
Date of Grant) from its Date of Grant.

6.5 Exercise of Options. To the extent exercisable and not expired, forfeited,
cancelled or otherwise terminated, Options granted under the Plan shall be
exercisable at such times and be subject to such restrictions and conditions as
provided in the Award Agreement, which need not be the same for all
Participants. The Committee may at any time accelerate the exercisability of any
Option.

6.6 Payment of Exercise Price. To the extent exercisable and not expired or
forfeited, cancelled or otherwise terminated, Options shall be exercised by the
delivery of a written notice to the Company setting forth the number of Shares
with respect to which the Option is to be exercised, accompanied by full payment
of the Exercise Price for the Options. The Exercise Price upon exercise of any
Option shall be payable to the Company in full either (a) in cash or its
equivalent, including, but not limited to, to the extent permitted by applicable
law, delivery of a properly completed exercise notice, together with irrevocable
instructions to a broker to promptly deliver to the Company the amount of sale
proceeds from the sale of the Shares subject to the Option exercise or to
deliver loan proceeds from such broker to pay the exercise price and any
withholding taxes due, (b) by delivery or deemed delivery through attestation of
Previously-Acquired Shares having a Fair Market Value at the time of exercise
equal to the total Exercise Price, (c) by a combination of (a) and (b), or
(d) such other methods as the Committee deems appropriate. The proceeds from
such a payment shall be added to the general funds of the Company and shall be
used for general corporate purposes. As soon as practicable after receipt of
written notification and payment, the Company shall deliver to the Participant
stock certificates in an appropriate amount based upon the number of Options
exercised, issued in the Participant’s name. No Shares shall be delivered
pursuant to the exercise of an Option until the Exercise Price therefor has been
fully paid and applicable taxes have been withheld. Except as otherwise provided
in Section 6.9 below, the applicable Participant shall have all of the rights of
a stockholder of the Company holding the class or series of Shares that is
subject to the Option (including, if applicable, the right to vote the
applicable Shares and the right to receive dividends), when the Participant
(i) has given written notice of exercise, (ii) if requested, has given the
representation described in Section 16.7, and (iii) has paid in full for such
Shares.

6.7 Special Provisions Applicable to Incentive Stock Options. To the extent
provided or required under Section 422 of the Code or regulations thereunder (or
any successor Section or regulations) the Award of Incentive Stock Options shall
be subject to the following:

(a) In the event that the aggregate Fair Market Value of the Common Stock
(determined at the time the Options are granted) subject to ISOs held by a
Participant that first becomes exercisable during any calendar year exceeds
$100,000 then the portion of such ISOs equal to such excess shall be NQSOs.

(b) An Incentive Stock Option granted to an Employee who, on the Date of Grant
is a Ten-Percent Stockholder, shall have an Exercise Price which is not less
than 110% of the Fair Market Value of a Share on the Date of Grant.

(c) No ISO granted to an employee who, at the time of grant, has (within the
meaning of Section 424(d) of the Code) stock possessing more than 10% of the
total combined voting power of all classes of stock of the Company, shall be
exercisable later than the fifth (5th) anniversary date of its grant.

6.8 Nontransferability of Options. No Option granted under the Plan may be sold,
transferred, pledged, assigned, or otherwise alienated or hypothecated, other
than (i) by will or by the laws of descent and distribution or (ii) in the case
of a Nonqualified Stock Option, as otherwise expressly permitted by the
Committee including, if so permitted, pursuant to a transfer to the
Participant’s family members, whether directly or indirectly or by means of a
trust or partnership or otherwise. For purposes of this Plan, unless otherwise
determined by the Committee, “family member” shall have the meaning given to
such term in General Instructions A.1(a)(5) to Form S-8 under the Securities Act
of 1933, as amended, and any successor thereto. Any Option shall be exercisable,
subject to the terms of this Plan, only by the applicable Participant, the
guardian or legal representative of such Participant, or any person to whom such
Option is permissibly transferred pursuant to this Section 6.8, it being
understood that the term “Participant” includes such guardian, legal
representative and other transferee; provided, however, that the term
“Termination of Employment” shall continue to refer to the Termination of
Employment of the original Participant.

Article 7
Restricted Stock

7.1. Grant of Restricted Stock. Subject to the terms and conditions of the Plan,
the Committee, at any time and from time to time, may grant Restricted Stock
under the Plan to such Eligible Persons and in such amounts and on such terms
and conditions as it shall determine.

7.2. Nature of Awards. Shares of Restricted Stock are actual Shares issued to a
Participant, and shall be evidenced in such manner as the Committee may deem
appropriate, including book-entry registration or issuance of one or more stock
certificates. Any certificate issued in respect of Shares of Restricted Stock
shall be registered in the name of the applicable Participant and shall bear an
appropriate legend referring to the terms, conditions, and restrictions
applicable to such Award.

7.3. Restricted Stock Agreement. Each grant of Restricted Stock under this Plan
shall be subject to an Award Agreement specifying the terms and conditions of
the Award. The terms and conditions may provide, in the discretion of the
Committee, for the lapse of transfer restrictions or forfeiture provisions to be
contingent upon the continued performance of services and/or the achievement of
one or more specified Performance Goals. The Period of Restriction applicable to
shares of Restricted Stock shall be at least three years following the date of
grant; provided, however, that a Period of Restriction of at least one year
following the date of grant is permissible if vesting is conditioned upon the
achievement of Performance Goals, and provided, further that an award of
Restricted Stock may vest in part prior to the expiration of any Period of
Restriction.

7.4. Transferability. Shares of Restricted Stock granted under the Plan may not
be sold, transferred, pledged, assigned, or otherwise alienated or hypothecated
until the termination of the applicable Period of Restriction.

7.5. Other Restrictions. The Committee shall impose such other restrictions on
any Shares of Restricted Stock granted pursuant to the Plan as it may deem
advisable and the Committee may legend certificates representing Restricted
Stock or record stop transfer orders with respect to uncertificated Shares to
give appropriate notice of such restrictions.

7.6. End of Period of Restriction. Except as otherwise provided in this
Article 7, after the last day of the Period of Restriction, Shares of Restricted
Stock covered by each Restricted Stock grant made under the Plan shall become
freely transferable by the Participant. Once the Shares are released from the
restrictions, the Participant shall be entitled to have the legend or stop
transfer order removed. If delivery of Shares is to be made on a deferred basis,
the Committee may provide for the crediting or payment of interest during the
deferral period.

7.7. Voting Rights. During the Period of Restriction, Participants holding
Shares of Restricted Stock granted hereunder may exercise full voting rights
with respect to those Shares, unless otherwise specified in the applicable Award
Agreement.

7.8. Dividends and Other Distributions. Except as otherwise provided by the
Committee and subject to the provisions of Section 4.2, during the Period of
Restriction, Participants holding Shares of Restricted Stock granted hereunder
shall be entitled to receive all dividends and other distributions paid with
respect to such Shares. Except as otherwise provided by the Committee, all
dividends and other distributions described in this Section 7.8 shall be subject
to the same restrictions on transferability and forfeiture as the Shares of
Restricted Stock with respect to which they were paid.

Article 8
Performance Shares

8.1. Grant of Performance Shares. Subject to the terms and conditions of the
Plan, Performance Shares may be granted to Eligible Persons at any time and from
time to time as shall be determined by the Committee. The Committee shall have
complete discretion in determining the number of Performance Shares granted to
each Participant and the terms and conditions thereof.

8.2. Value of Performance Shares. The Committee shall set Performance Goals over
certain periods to be determined in advance by the Committee (“Performance
Periods”). Prior to each grant of Performance Shares, the Committee shall
establish an initial number of Shares for each Performance Share granted to each
Participant for that Performance Period. Prior to each grant of Performance
Shares, the Committee also shall set the Performance Goals that will be used to
determine the extent to which the Participant receives a number of Shares for
the Performance Shares awarded for such Performance Period. With respect to the
Performance Goals utilized during a Performance Period, the Committee may assign
percentages to various levels of performance which shall be applied to determine
the extent to which the Participant shall receive a distribution of Shares in
respect of Performance Shares awarded.

8.3. Payment of Performance Shares. After a Performance Period has ended, the
holder of a Performance Share shall be entitled to receive a distribution of
Shares in respect of Performance Shares awarded, at the level and on the terms
and conditions determined by the Committee. In addition, with respect to
Performance Shares granted to any Covered Employee, no distribution of Shares
shall be made hereunder except upon the Committee’s written certification of the
extent to which the applicable Performance Goal or Goals have been satisfied.

8.4. Committee Discretion to Adjust Awards. Subject to limitations applicable to
payments to Covered Employees, the Committee shall have the authority to modify,
amend or adjust the terms and conditions of any Performance Share award, at any
time or from time to time, including but not limited to the Performance Goals.

8.5. Nontransferability. No Performance Shares granted under the Plan may be
sold, transferred, pledged, assigned, or otherwise alienated or hypothecated,
otherwise than by will or by the laws of descent and distribution until the
termination of the applicable Performance Period.

Article 9
Annual Incentive Awards

The Committee may from time to time, subject to the provisions of the Plan and
such other terms and conditions as the Committee may determine, grant Annual
Incentive Awards to Employees, including, but not limited to, Covered Employees.
Each such Award shall provide that:

(a) Amounts earned by and paid to Participants under Annual Incentive Awards
will be based upon achievement of Performance Goals over a one-year Performance
Period or such shorter period as established by the Committee, which for a
Covered Employee shall not be inconsistent with Section 162(m) of the Code,
subject to the Committee’s authority to reduce, but not increase, such amount.

(b) The maximum amount any Participant may earn under an Annual Incentive Award
for any calendar year shall not exceed $2,000,000.

(c) Annual Incentive Awards shall be paid in cash, subject to the Committee
providing that all or a portion of any such amount may be paid in Shares.

Article 10
Termination of Employment or Services as a Participant

10.1. Termination of Employment or Service Other Than Due to Death, Disability,
Cause or Retirement. Subject to Section 10.4 below, if the employment or service
of a Participant shall terminate for any reason other than death, Disability,
Cause or Retirement :

(a) Each vested Option held by the Participant may be exercised on or before the
earlier of (i) the expiration date of the Option or (ii) a period of 90 days
following the date of termination, except for a Resignation where such period
shall be 30 days following the date of termination. Any Option that is unvested
as of the date of termination that is held by the Participant shall be
immediately cancelled and terminated;

(b) Any unvested shares of Restricted Stock, still subject to restrictions as of
the date of such termination, shall automatically be forfeited and returned to
the Company or cancelled, as applicable;

(c) All Performance Shares shall be forfeited and no payment shall be made with
respect thereto; and

(d) No amounts shall be earned or payable under any Annual Incentive Award,
except as may be otherwise determined by the Committee.

10.2. Termination Due to Death, Disability or Retirement. Subject to
Section 10.4 below, in the event the employment or service of a Participant is
terminated by reason of death, Disability or Retirement:

(a) Each Option held by the Participant (whether or not exercisable prior to the
date of termination) may be exercised on or before the earlier of (i) the
expiration date of the Option or (ii) one year following the date of termination
due to death, Disability or Retirement;

(b) Any remaining Period of Restriction applicable to Restricted Stock, where
vesting is not conditioned upon the achievement of Performance Goals, shall
automatically terminate and the Shares of Restricted Stock shall thereby be free
of restrictions and be fully transferable;

(c) Each Restricted Stock Award where vesting is conditioned upon the
achievement of Performance Goals and each Performance Share Award held by the
Participant shall be deemed earned on a prorated basis based on the
Participant’s number of full months of service during the Performance Period and
the achievement of the Performance Goals during the Performance Period, as
determined by the Committee. The Period of Restriction applicable to each such
Restricted Stock Award shall terminate and such Shares of Restricted Stock shall
become free of restrictions and be freely transferable when the Period of
Restriction applicable to Participants who did not terminate service during the
Performance Period terminates, and each such Performance Share Award shall be
settled at the time payments of Shares are made to Participants who did not
terminate service during the Performance Period; and

(d) No amounts shall be earned or payable under any Annual Incentive Award,
except as may be otherwise determined by the Committee.

10.3. Termination for Cause. Subject to Section 10.4, in the event of a
Termination of Employment of a Participant by the Company for Cause, any Awards
then held by a Participant shall be immediately forfeited by the Participant and
cancelled.

10.4. Effect of Termination of Employment or Service. The consequences on each
Award held by a Participant in the event of Termination of Employment shall be
as determined by the Committee and set forth in the applicable Award Agreement
and any amendment or modification thereof, which consequences may differ from
the provisions of Sections 10.1, 10.2 and 10.3 above. To the extent the
applicable Award Agreement or an amendment or modification thereof does not
expressly provide for such disposition, the disposition of the Award shall be
determined in accordance with Sections 10.1, 10.2 or 10.3.

Article 11
Change in Control

11.1. Stock-Based Awards. Notwithstanding any other provisions of the Plan, and
except as otherwise provided in the Award Agreement, in the event of a Change in
Control, any Options outstanding which are not then exercisable and vested shall
become fully exercisable and vested, the restrictions and deferral limitations
applicable to any Restricted Stock shall lapse, and such Restricted Stock shall
become free of all restrictions and become fully vested and transferable.

11.2. Performance-Based Awards. Notwithstanding any other provisions of the
Plan, and except as otherwise provided in the Award Agreement, in the event of a
Change in Control, all Awards granted under this Plan which are subject to
Performance Goals shall be immediately paid out, including Performance Shares.
The amount of the payout shall be based on the extent, as determined by the
Committee, to which Performance Goals, established for the Performance Period
then in progress have been met up through the end of the month immediately
preceding the effective date of the Change in Control. Notwithstanding the
foregoing, no amounts shall be earned or payable under any Annual Incentive
Award, except as may be otherwise determined by the Committee.

11.3 Special Change in Control Post-Termination Exercise Rights. Unless
otherwise provided in the applicable Award Agreement, notwithstanding any other
provision of this Plan to the contrary, upon the Termination of Employment of a
Participant by the Company or an Affiliate, other than for Cause, during the
one-year period following a Change in Control, any Option held by the
Participant as of the date of the Change in Control that remains outstanding as
of the date of such Termination of Employment may thereafter be exercised, until
the earlier of (i) the expiration date of such Option, or (ii) one year after
the date of such Termination of Employment.

Article 12
Amendment, Modification, Substitution and Termination

12.1. Amendment, Modification and Termination of Plan. The Board may terminate
the Plan or any portion thereof at any time, and may amend or modify the Plan
from time to time in such respects as the Board may deem advisable in order that
any Awards thereunder shall conform to any change in applicable laws or
regulations or in any other respect the Board may deem to be in the best
interests of the Company; provided, however, that, after the stockholders of the
Company have approved this Plan, the Board shall not amend this Plan without
approval of (a) the Company’s stockholders to the extent applicable law or
regulations or the requirements of the principal exchange or interdealer
quotation system on which the Common Stock is listed or quoted, if any, requires
stockholder approval of the amendment, and (b) a Participant who is affected by
such amendment if the amendment would materially and adversely affect the
Participant’s rights or obligations under any Award granted prior to the date of
the amendment.

12.2. Amendment or Modification of Awards. Subject to the terms and conditions
of this Plan, the Committee may amend or modify the terms of any outstanding
Awards in any manner to the extent that the Committee would have had the
authority under the Plan initially to make such Award as so modified or amended,
including to change the date or dates as of which Awards may be exercised, to
remove the restrictions on Awards, or to modify the manner in which Awards are
determined and paid; provided, that no amendment or modification of an Award
shall, without the consent of the Participant, materially and adversely alter or
impair any of the Participant’s rights or obligations under the Award.

12.3. Substitution of Awards. Anything contained herein to the contrary
notwithstanding, Awards may, in the Committee’s discretion, be granted under
this Plan in substitution for stock options and other awards covering capital
stock of another corporation which is merged into, consolidated with, or all or
a substantial portion of the property or stock of which is acquired by, the
Company or one of its Affiliates. The terms and conditions of the substitute
Awards so granted may vary from the terms and conditions set forth in this Plan
to such extent as the Committee may deem appropriate to conform, in whole or
part, to the provisions of the awards in substitution for which they are
granted. Substitute Awards granted hereunder shall not be counted toward the
Share limit imposed by Section 4.1, except to the extent the Committee
determines that counting such Awards is required for Awards granted hereunder to
be eligible to qualify as “performance-based compensation” within the meaning of
Section 162(m) of the Code.

12.4. Effect on Outstanding Awards. No such amendment, modification or
termination of the Plan pursuant to Section 12.1 above, amendment or
modification of an Award pursuant to Section 12.2 above, or substitution of
awards pursuant to Section 12.3 above shall materially adversely alter or impair
any outstanding Awards without the consent of the Participant affected thereby.

Article 13
Foreign Employees

Without amendment of the Plan, the Committee may grant Awards to Eligible
Persons who are subject to the laws of foreign countries or jurisdictions on
such terms and conditions different from those specified in the Plan as may in
the judgement of the Committee be necessary or desirable to foster and promote
achievement of the purposes of the Plan. The Committee may make such
modifications, amendments, procedures, sub-plans and the like as may be
necessary or advisable to comply with provisions of laws of other countries or
jurisdictions in which the Company or any of its Affiliates operates or has
employees.

Article 14
Stockholder Approval

The Plan, and any amendments hereto requiring stockholder approval pursuant to
Article 12, are subject to approval by vote of the stockholders of the Company
at the next annual or special meeting of stockholders following adoption by the
Board.

Article 15
Withholding

Notwithstanding any other provision of this Plan to the contrary, the Company’s
obligation to issue or deliver Shares or pay any amount pursuant to the terms of
any Award granted hereunder shall be subject to satisfaction of applicable
federal, state, local and foreign tax withholding requirements (including the
Participant’s FICA obligation), and the Company and any of its Affiliates shall
have the power and the right to deduct or withhold, or require a Participant to
remit to the Company or any of its Affiliates, an amount sufficient to satisfy
such federal, state, local and foreign taxes required by law to be withheld with
respect to any grant, exercise, or payment made under or as a result of this
Plan. No later than the date as of which an amount first becomes includible in
the gross income of a Participant for federal income tax purposes with respect
to any Award under the Plan, such Participant shall pay to the Company, or make
arrangements satisfactory to the Company regarding the payment of, any federal,
state, local or foreign taxes of any kind required by law to be withheld with
respect to such amount. Unless otherwise determined by the Company, withholding
obligations may be settled with Common Stock, including Common Stock that is
part of the Award that gives rise to the withholding requirement. The
obligations of the Company under the Plan shall be conditional on such payment
or arrangements, and the Company and its Affiliates shall, to the extent
permitted by law, have the right to deduct any such taxes from any payment
otherwise due to such Participant. The Committee may establish such procedures
as it deems appropriate, including making irrevocable elections, for the
settlement of withholding obligations with Common Stock. To the extent provided
in the applicable Award Agreement and in accordance with such rules as the
Committee may prescribe, a Participant may satisfy any withholding tax
requirements by one or any combination of the following means: tendering a cash
payment; authorizing the Company to withhold Shares otherwise issuable to the
Participant; or delivering to the Company Previously-Acquired Shares.

Article 16
General Provisions.

16.1. The establishment of this Plan shall not confer upon any Eligible Person
any legal or equitable right against the Company, any Affiliate or the
Committee, except as expressly provided in this Plan. Except as expressly
provided in this Plan, neither the Company nor any of its Affiliates shall be
required or be liable to make any payment under the Plan. Participation in this
Plan shall not give an Eligible Person any right to be retained in the service
of the Company or any Affiliate.

16.2. Neither the adoption of this Plan nor its submission to the Company’s
stockholders shall be taken to impose any limitations on the powers of the
Company or its Affiliates to issue, grant, or assume options, warrants, rights,
or restricted stock, or other awards otherwise than under this Plan, or to adopt
other stock option, restricted stock, or other plans, or to impose any
requirement of stockholder approval upon the same.

16.3. The interests of any Eligible Person under this Plan or Awards granted
hereunder are not subject to the claims of creditors and may not, in any way, be
transferred, assigned, alienated or encumbered, except to the extent provided in
an Award Agreement.

16.4. Each Participant under the Plan may, from time to time, name any
beneficiary or beneficiaries (who may be named contingently or successively and
who may include a trustee under a will or living trust) to whom any benefit
under the Plan is to be paid in case of his death before he receives any or all
of such benefit. Each designation will revoke all prior designations by the same
Participant, shall be in a form prescribed by the Committee, and will be
effective only when filed by the Participant in writing with the Committee
during his lifetime. In the absence of any such designation or if all designated
beneficiaries predecease the Participant, benefits remaining unpaid at the
Participant’s death shall be paid to the Participant’s estate.

16.5. Except as otherwise provided under the Plan, a Participant or beneficiary
thereof shall have no rights as a holder of Shares with respect to Awards
hereunder, unless and until Shares are issued (as evidenced by the appropriate
entry on the books of the Company or of a duly authorized transfer agent of the
Company).

16.6. This Plan shall be governed, construed and administered in accordance with
the laws of the State of New York without giving effect to the conflict of laws
principles. The captions of this Plan are not part of the provisions hereof and
shall have no force or effect.

16.7. The Committee may require each person acquiring Shares pursuant to Awards
granted hereunder to represent to and agree with the Company in writing that the
person is acquiring the Shares without a view to distribution thereof. The
certificates for the Shares may include any legend which the Committee deems
appropriate to reflect any restrictions on transfer. All certificates for Shares
issued pursuant to this Plan shall be subject to such stock transfer orders and
other restrictions as the Committee may deem advisable under the rules,
regulations, and other requirements of the U.S. Securities and Exchange
Commission, the New York Stock Exchange (or such other stock exchange upon which
the Common Stock is then listed or interdealer quotation system upon which the
Common Stock is then quoted), and any applicable federal or state securities
laws. The Committee may place a legend or legends on certificates for Shares to
make appropriate reference to the restrictions.

16.8. The Company shall not be required to issue any certificate or certificates
for Shares with respect to Awards granted under this Plan, or record any person
as a holder of record of Shares, without obtaining, to the complete satisfaction
of the Committee, the approval of all regulatory bodies the Committee deems
necessary, and without complying to the Board’s or Committee’s complete
satisfaction, with all rules and regulations, under federal, state or local law
the Committee deems applicable.

16.9. To the extent that this Plan provides for issuance of stock certificates
to reflect the issuance of Shares, the issuance may be effected on a
noncertificated basis, to the extent not prohibited by applicable law or the
rules of the New York Stock Exchange (or such other stock exchange or automated
dealer quotation system on which the Shares are traded). No fractional Shares
shall be issued or delivered pursuant to this Plan or any award. The Committee
shall determine whether cash, other Awards, or other property shall be issued or
paid in lieu of any fractional Shares or whether any fractional Shares or any
rights thereto shall be rounded down, forfeited or otherwise eliminated.

16.10. All obligations of the Company under the Plan, with respect to Awards
granted hereunder, shall be binding on any successor to the Company, whether the
existence of such successor is the result of a direct or indirect purchase,
merger, consolidation or otherwise, of all or substantially all of the business
and/or assets of the Company.

16.11. It is presently intended that the Plan constitute an “unfunded” plan for
incentive and deferred compensation. The Committee may authorize the creation of
trusts or other arrangements to meet the obligations created under the Plan to
deliver Common Stock or make payments; provided, however, that unless the
Committee otherwise determines, the existence of such trusts or other
arrangements is consistent with the “unfunded” status of the Plan.

16.12. Nothing contained in the Plan shall prevent the Company or any Affiliate
from adopting other or additional compensation arrangements for its employees.

16.13. The Plan shall not constitute a contract of employment, and adoption of
the Plan shall not confer upon any employee any right to continued employment,
nor shall it interfere in any way with the right of the Company or any Affiliate
to terminate the employment of any employee at any time.

1

APPENDIX A

“Change in Control” shall be deemed to have occurred if the conditions set forth
in any one of the following paragraphs shall have been satisfied:

(a) The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”) of beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the Exchange Act) of 20% or more of either
(A) the then-outstanding shares of common stock of the Company (the “Outstanding
Company Common Stock”) or (B) the combined voting power of the then-outstanding
voting securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, however,
that, for purposes of this Appendix A, the following acquisitions shall not
constitute a Change in Control: (i) any acquisition directly from the Company,
(ii) any acquisition of between 20% and 40%, inclusive, of the Outstanding
Company Common Stock or the Outstanding Company Voting Securities if the Board
approves such acquisition either prior to or immediately after its occurrence,
(iii) any acquisition by the Company, (iv) any acquisition by any employee
benefit plan (or related trust) sponsored or maintained by the Company or any
Affiliate or (v) any acquisition by any corporation pursuant to a transaction
that complies with clause (c)(A), (c)(B) and (c)(C) of this Appendix A; or

(b) Any time at which individuals who, as of the Effective Date, constitute the
Board (the “Incumbent Board”) cease for any reason to constitute at least a
majority of the Board; provided, however, that any individual becoming a
director subsequent to the Effective Date whose election, or nomination for
election by the Company’s stockholders was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board; or

(c) Consummation of a reorganization, merger, statutory share exchange or
consolidation or similar corporate transaction involving the Company or any of
its subsidiaries, or a sale or other disposition of all or substantially all of
the assets of the Company (each, a “Business Combination”), in each case unless,
following such Business Combination, (A) all or substantially all of the
individuals and entities that were the beneficial owners of the Outstanding
Company Common Stock and the Outstanding Company Voting Securities immediately
prior to such Business Combination beneficially own, directly or indirectly,
more than 50% of the then-outstanding shares of common stock and the combined
voting power of the then-outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Business Combination (including, without limitation, a
corporation that, as a result of such transaction, owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership
immediately prior to such Business Combination of the Outstanding Company Common
Stock and the Outstanding Company Voting Securities, as the case may be, (B) no
Person (excluding any corporation resulting from such Business Combination or
any employee benefit plan (or related trust) of the Company or such corporation
resulting from such Business Combination) beneficially owns, directly or
indirectly, 20% or more of, respectively, the then-outstanding shares of common
stock of the corporation resulting from such Business Combination or the
combined voting power of the then-outstanding voting securities of such
corporation, except to the extent that such ownership existed prior to the
Business Combination, and (C) at least a majority of the members of the board of
directors of the corporation resulting from such Business Combination were
members of the Incumbent Board at the time of the execution of the initial
agreement or of the action of the Board providing for such Business Combination;
or

(d) Approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.

Notwithstanding anything to the contrary herein, a divestiture or spin-off of an
Affiliate of the Company shall not by itself constitute a “Change in Control.”

2